         Case 3:15-cv-00675-JBA Document 1231 Filed 07/12/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )           Civil Action No.
                                                   )           3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )

                            WITHDRAWAL OF:
                    RECEIVER’S MOTION PURSUANT TO
    PARAGRAPH 5(J) OF THE ORDER APPOINTING RECEIVER REGARDING HIS
       POSSIBLE APPOINTMENT AS RECEIVER IN SEC V. KANODIA, ET AL.

       Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate1

(the “Receiver”), through his undersigned counsel, respectfully withdraws the Receiver’s Motion

Pursuant to Paragraph 5(j) of the Order Appointing Receiver Regarding His Possible Appointment

as Receiver in SEC v. Kanodia, et al. (ECF No. 1169) (the “Motion”). A final judgment has



1
 Unless expressly defined otherwise in this report, the definitions of terms set forth in the Report of
Receiver [Doc. No. 1135] (the “Report”) are incorporated herein by reference.

                                                  1
        Case 3:15-cv-00675-JBA Document 1231 Filed 07/12/19 Page 2 of 3



entered in the subject civil action SEC v. Kanodia, et al., No. 1:15-cv-13042-ADB (D. Mass.),

presently pending before the United States District Court for the District of Massachusetts (the

Honorable Allison D. Burroughs presiding), rendering the Motion moot.

       Dated July 12, 2019, at Bridgeport, Connecticut.


                                                   Respectfully submitted,
                                                   JED HORWITT, ESQ., RECEIVER


                                                   /s/ Stephen M. Kindseth
                                                   Stephen M. Kindseth (ct14640)
                                                   Christopher H. Blau (ct30120)
                                                   Zeisler & Zeisler, P.C.
                                                   10 Middle Street, 15th Floor
                                                   Bridgeport, CT 06604
                                                   Telephone: 203-368-4234 X 236
                                                   Facsimile: 203-549-0903
                                                   Email: cblau@zeislaw.com;
                                                   skindseth@zeislaw.com
                                                   Counsel to the Receiver




                                               2
        Case 3:15-cv-00675-JBA Document 1231 Filed 07/12/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 12, 2019, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing was sent via

email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                      /s/ Stephen M. Kindseth
                                                      Stephen M. Kindseth (ct14640)




                                                  3
